DETAILED ACTION

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 – 20 are allowed.
The closest prior art Lee et al. (2017/0070567), Chainer et al. (2009/0017816), Prakash et al. (2019/0138934) and Busch (2020/0242471) fails to reasonably disclose or suggest the combination of features as claimed and arranged by the applicant. Further, the applicant’s arguments with regards to the lack of disclosure by the Lee et al., Chainer et al. and Prakash et al. have been fully considered and are found to be persuasive.
Therefore, none of the prior art of record discloses or suggests, alone or in combination, a method comprising: obtaining, by a network management system, sensor data from one or more sensors at a network facility at which network equipment of a communication network is deployed, the sensor data including image data representing imagery of the network facility, the imagery of the network facility comprising a thermal image representing temperatures at the network facility and a depth image representing depth values of imaged surfaces at the network facility; determining, by the network management system and based on a mapping of the temperatures represented by the thermal image to the depth values represented by the depth image, a utilization of a utility at the network facility; and performing, by the network management system and based on the utilization of the utility at the network facility, a management operation for the communication network. Therefore, the claimed subject matter disclosed in the independent claim as a whole is not taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L. Parry can be reached on (571) 272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451